Citation Nr: 0947894	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-02 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include claimed as presumptively due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1967 to August 
1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The case was previously before the 
Board in December 2008 and was remanded for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives, and the 
Board may proceed with review of the issues decided herein.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in June 2008.  A transcript of 
the hearing is associated with the Veteran's claim folder.


FINDINGS OF FACT

A skin condition, to include chloracne, did not manifest in 
service or within one year of separation and has not been 
shown by competent medical evidence to be related to service.  


CONCLUSIONS OF LAW

Service connection for a skin disorder, to include chloracne 
claimed as secondary to herbicide exposure, is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 
1137, 1154, 5103, 5103A 5107 (West 2002), 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in February and March 2006, which substantially 
complied with the notice requirements.  

VA has obtained assisted the appellant in obtaining evidence, 
afforded the appellant physical examinations, obtained 
medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection for a Skin Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  When such a veteran 
contracts a disease associated with exposure to herbicides 
(listed in 38 C.F.R. § 3.309(e)) that becomes manifest to a 
compensable degree within the time period specified in 38 
C.F.R. § 3.307(a), the disease will be considered to have 
been incurred in service, even though there is no evidence of 
such a disease during the period of service.  A veteran who 
contracts a disease not presumed under the regulation to be 
caused by herbicide exposure may still seek to establish 
service connection by offering medical evidence that his 
disease was actually caused by military service, including 
herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1042 
(1994).  Chloracne is a condition which may be presumed to be 
caused by herbicide exposure if it is manifested to a 
compensable degree within a year of the last date on which 
the Veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Veteran is seeking service connection for a skin 
disorder, claimed as chloracne, which he contends began in 
service and is related to herbicide exposure in Vietnam.  He 
reports that he developed multiple warts on his hands in 
service.  He states that he was treated for rashes and warts 
on at least two occasions in Vietnam, but no records of the 
treatment were made and the rashes spontaneously resolved in 
1970 or 1971.  In support of his claim, he has submitted 
statements from his sister and an acquaintance who attest 
that the Veteran had an extensive and very noticeable rash 
when they saw him in August 1969.  Another acquaintance 
writes that he knew the Veteran to have only "normal acne" 
before service, but he has had more severe skin problems 
since his separation.  The Veteran further contends that he 
had "giant cysts" removed from his back by a private 
physician in the 1970s. 

The Veteran's Form DD-214 indicates is in receipt of the 
Vietnam Service Medal, and the RO has determined that he was 
assigned to Vietnam from May to November 1968.  His exposure 
to herbicides is conceded.  

Service treatment records are negative for any findings of 
skin disorders.  No skin lesions or acne was noted at 
induction.  During the Veteran's separation physical 
evaluation in July 1969, he reported no history of skin 
disease, and his skin was assessed as normal.  

The claims file contains a private emergency room record 
dated in December 1979, which indicates that 3 sebaceous 
cysts were removed from the Veteran's back at that time.  

The Veteran underwent a general VA examination in December 
1997.  He did not report any history or current complaints of 
acne or other skin disorder.  His skin was evaluated as 
normal.  VA outpatient treatment records dated between 
November 1997 and January 2006 do not indicate any complaints 
of or treatment for acne or any other skin disorder.  

The claims folder contains a private treatment record dated 
in January 2006, which notes that the Veteran was seen for 
complaints of chloracne, which he contended had been ongoing 
for 30 years.  On examination, he was found to have many 
comedones on his head, neck, chest, and back, but there were 
no scars or pustules.  The examiner diagnosed his condition 
as acne and opined that, "while cystic, comedonal acne is 
unusual in this patient's age group, this could represent 
chloracne related to Vietnam service."  

The Veteran was afforded a VA Agent Orange examination in 
February 2006.  He described problems with an acne-type rash 
and recurrent blackheads off and on since service, especially 
over his torso.  On examination, a very fine, red, papular 
acne type rash was diffusely present over the upper body, 
especially the back and chest.  There were scattered 
blackheads as well as scattered diffuse pock scar marks.  
There was no scaling or weeping and no vesicles or pustules.  
The examiner concluded that the condition represented 
"apparent chloracne."  


The claims file contains an April 2006 letter from J.A., 
M.D., who reports that he removed multiple cysts and 
blackheads from the Veteran's back around 1975.  He states 
that he is now retired and that no records of this procedure 
are available.  

The Veteran was seen in the VA outpatient dermatology clinic 
in August 2006, when he complained of a long history of 
blackheads.  The examiner diagnosed acne and prescribed 
topical medications.  

Pursuant to the Board remand, the Veteran was afforded a VA 
examination in January 2009, during which he reported that 
his acne increased in severity in service and he also 
developed warts and blisters on various parts of his body.  
His current symptoms included acne on his face, neck, and 
back which he reported had been present and unprogressive for 
30 years.  He also stated that the topical medication he uses 
for acne "neither helps nor hurts" his condition.  On 
examination, he was found to have blackheads of mild severity 
on his back and the back of his neck and two small patches on 
his chest and groin which were each the size of a quarter.  
The examiner diagnosed acne which was superficial.  The 
examiner reviewed the claims folder and noted that the 
Veteran's skin was listed as normal at separation and during 
the VA examination in 1997.  She opined that the Veteran does 
not have chloracne.  In an April 2009 addendum, she 
reiterated that the Veteran does not have chloracne and added 
that his diagnosed acne is not caused by his active service.  

After carefully reviewing the relevant evidence, the Board 
finds that service connection is not warranted for the 
Veteran's current skin disorder.  The evidence does not 
establish that the Veteran developed chloracne in service or 
within one year of separation.  The Board acknowledges his 
account of skin lesions in service, and the Veteran is 
competent to describe the symptoms he experienced.  Buchanan 
v. Nicholson, 453 F.3d 1331, 1337 (2006).  However, as a lay 
person, he is not competent to provide a medical diagnosis 
for those symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Furthermore, no skin disorders were reported 
during his separation physical examination, and his skin was 
described as normal.  Thus, there is no evidence of a chronic 
skin disorder manifesting in service or within one year of 
separation. 


The weight of the medical evidence indicates that the 
Veteran's current skin disorder is acne, and nothing in the 
record establishes that this condition is related to any 
incident of service, to include herbicide exposure.  The 
Board acknowledges that the Agent Orange presumption is not 
the sole method for showing causation and that the Veteran is 
not precluded from establishing service connection with proof 
of direct causation.  See Combee, 34 F.3d. at 1042.  However, 
the medical evidence does not demonstrate that his skin 
disorder is in any way related to service, to include Agent 
Orange exposure.  The condition was not diagnosed until 2006, 
many years after service.  The Board acknowledges that a 
private dermatologist opined that the Veteran's skin 
condition "could represent chloracne related to service," 
but she appears to have based her opinion solely on the fact 
that acne, which she diagnosed, is unusual in someone of the 
Veteran's age group.  In any event, her conclusion that the 
Veteran's symptoms "could" be related to service renders 
her opinion tentative, as such language does not rise to the 
level of probable.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinions expressed in terms of "may" also 
imply "may not" and are speculative).  Service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228 (1992); Obert, 5 Vet. App. at 33.  The Board 
accordingly affords this opinion little weight in assessing 
the etiology of the Veteran's disability.

The Board also notes that a VA examiner described the 
Veteran's condition as "apparent chloracne" during the 
Agent Orange examination in February 2006.  However, when the 
Veteran was seen by a VA dermatologist, the diagnosis was 
simply "acne with blackheads," which was not noted to be 
related to his service.  Furthermore, he was provided with a 
thorough dermatology examination in January 2009, and was 
found to have only acne.  Therefore, the greater weight of 
the evidence indicates that the Veteran's condition is 
properly diagnosed as acne, which is not related to service.

The Board notes the Veteran's argument in his November 2009 
letter that the VA examination conducted in January 2009 was 
inadequate because it was performed by a physician's 
assistant.  However, a review of this VA examination shows 
the examiner elicited substantial information regarding the 
Veteran's medical history and current symptoms and completed 
an objective examination of him.  The findings reported 
appear to be adequate, and there is nothing in the 
examination report that leads the Board to believe the 
examination was less than adequate.  Although the examiner 
was in fact a certified physician's assistant, nothing 
suggests that she was not competent to perform the required 
examination and testing.  Cox v. Nicholson, 20 Vet. App. 563, 
569 (2007) (holding that VA may satisfy its duty to assist by 
providing a medical examination conducted by someone who is 
able to provide "competent medical evidence" under § 
3.159(a)(1)).  Furthermore, the report was reviewed and 
approved by a medical doctor.  Therefore, VA has satisfied 
its duty to assist the Veteran by providing an adequate 
medical examination.

In summary, the competent medical evidence does not establish 
that chloracne manifested in service or within one year of 
separation.  Furthermore, the Veteran's current acne did not 
begin in service and has not been shown by competent medical 
evidence to be related to service.  Therefore, service 
connection for a skin disorder, to include acne and 
chloracne, is not warranted on either a direct or basis or as 
presumptively due to herbicide exposure.  


ORDER

Service connection for a skin disorder, to include as 
presumptively due to herbicide exposure, is denied.  



____________________________________________
M. E. LARKIN 

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


